INDEX AS KIM NGUYEN, GRANTOR, AND THE UNITED STATES OF AMERICA,
GRANTEE

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Case No. 20-cv-2770

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     385 SOUTH ZUNI STREET, DENVER, COLORADO, 80223; AND
2.     $10,914.00 IN UNITED STATES CURRENCY;

       Defendants.


                                NOTICE OF LIS PENDENS


       RECORD TITLE OWNER: KIM NGUYEN

       PLEASE TAKE NOTICE that the United States of America filed a Verified

Complaint for Forfeiture In Rem, in which the United States seeks a judgment and final

order of forfeiture pursuant to 18 U.S.C. § 2428, forfeiting to the United States all right,

title, and interest in and to the following real property:

           a. 385 South Zuni Street, Denver, Colorado 80223, more fully described as:

       PLOT 7 EXC REAR 8FT TO CITY BLK 1 MOUNTAIN VIEW PARK, county of

       Denver, state of Colorado.


       DATED this 14th day of September 2020.


                                                   Respectfully submitted,




                                               1
    JASON R DUNN
    United States Attorney

    By: s/ Elizabeth Young
    Elizabeth Young
    Assistant United States Attorney
    1801 California Street, Suite 1600
    Denver, Colorado 80202
    Telephone: (303) 454-0100
    Fax: (303) 454-0402
    E-mail: Elizabeth.Young2@usdoj.gov
    Attorney for Plaintiff




2
